142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John A. RUE;  Verna L. Flanagan, Plaintiffs-Appellants,v.LAIDLAW TRANSIT, INC., a corporation;  Doris Watson;  JohnMosely;  Elaine Bouchard, Defendants-Appellees.
No. 97-15354.D.C. No. CV-95-04378-SI.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Northern District of California Susan Yvonne Illston, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
John A. Rue and Verna Flanagan appeal the district court's summary judgment in favor of their former employer, Laidlaw Transit, Inc., in their action alleging that they were wrongfully terminated in violation of Title VII, 42 U.S.C. § 1981(Rue), and 42 U.S.C. § 1983 (Flanagan).  We affirm.


2
Rue and Flanagan contend that the district court failed to address their request for an opportunity to cross-examine declarants who submitted affidavits in support of Laidlaw Transit's summary judgment motion.  This contention is contradicted by the record.  The district court orally denied their request on the ground that they failed to set forth specific facts showing that there was a genuine issue for trial.  See Frederick S. Wyle Professional Corp. v. Texaco, Inc., 764 F.2d 604, 608 (9th Cir.1985) (nonmoving party cannot rest on the hope of undermining the moving party's credibility at trial to defeat summary judgment).


3
Rue and Flanagan address no other issues in their opening brief.  Accordingly, we affirm the district court's summary judgment.  See Pierce v. Multnomah County, 76 F.3d 1032, 1037 n. 3 (9th Cir.)  (issues not raised in opening brief deemed waived), cert. denied, --- U.S. ----, 117 S.Ct. 506, 136 L.Ed.2d 397 (1996).


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, the appellants' request for oral argument is denied


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3